Exhibit 10.6

TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into on this
31st day of July, 2013 (the “Effective Date”), by and between BEHRINGER HARVARD
MULTIFAMILY REIT I, INC., a Maryland corporation (the “Company”), REIT TRS
Holding, LLC, a Delaware limited liability company (“REIT TRS”), and BEHRINGER
HARVARD MULTIFAMILY REIT I SERVICES HOLDINGS, LLC, a Texas limited liability
company (the “Service Provider”).
WITNESSETH
WHEREAS, the Service Provider serves as the external advisor to the Company
pursuant to that certain Fifth Amended and Restated Advisory Management
Agreement, dated as of the Effective Date (the “Existing Advisory Agreement”);
WHEREAS, on the Effective Date, the Company, Behringer Harvard Multifamily OP I
LP, REIT TRS, Behringer Harvard Multifamily REIT I Services Holdings, LLC, the
Service Provider, Behringer Harvard Multifamily Management Services, LLC, and
Behringer Harvard Institutional GP LP entered into that certain Master
Modification Agreement (the “Modification Agreement”), and certain related
agreements;
WHEREAS, upon the execution and delivery of the Modification Agreement, the
Company desires to engage the Service Provider to provide certain services to
the Company, REIT TRS and their respective Affiliates to prepare the Company for
a successful transition from being externally advised to being self-managed and
provide related operational support to the Company during the transition
process, except as otherwise provided under the Existing Advisory Agreement; and
WHEREAS, the Service Provider is willing to provide such services on the terms
and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:
ARTICLE I.


DEFINITIONS
The following defined terms used in this Agreement shall have the meanings
specified below:
Affiliate. Except as otherwise provided herein, with respect to any Person, any
other Person which, at the time of determination, directly or indirectly
controls, is controlled by or is under common control with, such Person. For the
purposes of this definition, “control” (including, with correlative meaning, the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of such Person through the ownership of
voting securities, by contract or otherwise. For the avoidance of doubt, the
Company, Behringer Harvard Multifamily OP I LP, and




--------------------------------------------------------------------------------



their respective Subsidiaries shall not be considered Affiliates of any of the
Service Provider, Behringer Harvard Multifamily REIT I Services Holdings, LLC,
Behringer Harvard Multifamily Management Services, LLC, Behringer Harvard
Institutional GP LP, Behringer Harvard Holdings, LLC, or their respective
Affiliates and vice versa.
Board. The Board of Directors of the Company.
Change of Control shall occur, with respect to any specified person, if (a) any
Group, who prior to such time beneficially owned (as determined under Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) less than 50%
of the voting shares or other equity interests of such specified person
(measured by voting power rather than the number of shares or other equity
interests), shall acquire (including by merger, consolidation or otherwise)
voting shares or other equity interests of such specified person, in one or more
transactions or series of transactions, and after such transaction or
transactions such Group beneficially owns 50% or more of voting shares or other
equity interests of such specified person (measured by voting power rather than
the number of shares or other equity interests), or (b) such specified person
shall sell all or substantially all of its assets to any Group which, prior to
the time of such transaction, beneficially, directly or indirectly, owned less
than 50% of the voting shares or other equity interests of such specified person
(measured by voting power rather than the number of shares or other equity
interests).
Charter. The Articles of Incorporation of the Company filed with the Maryland
State Department of Assessments and Taxation in accordance with the Maryland
General Corporation Law, as amended or restated from time to time.
Group. Any person, or any two or more persons acting as a group within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended, and
all Affiliates of such person or persons.
Person. An individual, corporation, association, business trust, estate, trust,
partnership, limited liability company or other legal entity.
Other Service Recipients. Any other Person with respect to which the Service
Provider or any of its Affiliates provide any services substantially similar to
the Transition Services.
Special Committee. The committee of the Board formed and authorized with respect
to certain self-management transactions, the members of which are, as of the
Effective Date, E. Alan Patton, Jonathan L. Kempner, Roger D. Bowler and Sami S.
Abbasi.
Subsidiary or Subsidiaries of any Person shall mean any corporation,
partnership, limited liability company, association, trust, joint venture or
other entity or organization of which such Person, either alone or through or
together with any other Subsidiary, owns, directly or indirectly, more than 50%
of the stock or other equity interests, the holder of which is generally
entitled to vote for the election of the board of directors, managers or other
governing body of the entity or organization which such Person so owns. For the
avoidance of doubt, the Company and its Subsidiaries shall not be considered
Subsidiaries of the Service Provider and its Affiliates.

2

--------------------------------------------------------------------------------



Texas Tax Code. The Texas Tax Code as amended. Reference to any provision of the
Texas Tax Code Act shall mean such provision as in effect from time to time, as
the same may be amended, and any successor provision thereto, as interpreted by
any applicable administrative rules as in effect from time to time.
ARTICLE II.

SERVICES AND TERMS
2.01    Services to be Provided by the Service Provider.
(a)    During the period commencing on the Effective Date and continuing until
the expiration of this Agreement or the earlier expiration of the respective
Transition Service (as defined below), the Service Provider will provide the
Company and its Subsidiaries with such services as are required to enable the
Company to become self-managed upon the closing of the Self-Management
Transactions (as defined in the Modification Agreement) as are reasonably
requested by the Company, including the specific services set forth on Schedule
A hereto (collectively, the “Transition Services”). The Transition Services
shall only be made available for, and the Company shall only be entitled to
utilize the Transition Services for, the benefit of the operation of its
business. The Service Provider shall provide the Transition Services in
accordance with industry custom and in a professional and workmanlike manner.
(b)    Unless otherwise specifically set forth in this Agreement, the Service
Provider will perform for the Company, or cause one or more of its Affiliates or
third Persons to provide to the Company, the Transition Services. In connection
with providing the Transition Services, the Service Provider shall at all times
during the term of this Agreement remain in compliance with all applicable
federal, state and local laws, rules and regulations. Notwithstanding the
foregoing, to the extent there is a change to such laws, rules or regulations
relating to the Transition Services (whether identified by the Service Provider
or the Company), all required changes to the Transition Services resulting from
such change in law will be considered as within the scope of the Transition
Services.
(c)    In addition to such employees of the Service Provider and its Affiliates
that may be used to perform any of the Transition Services, the Service Provider
may retain any reputable third Person (that is, a Person who is not an Affiliate
of the Service Provider) and qualified to perform such Transition Services or
portion thereof (each, a “Subcontractor”) to assist the Service Provider in the
performance of the Transition Services; provided, however, that the Company must
give its prior written consent to any such Subcontractor (which consent shall
not be unreasonably withheld). The Service Provider shall remain ultimately
responsible for ensuring that the obligations set forth in this Agreement are
satisfied with respect to any Transition Service provided by any Subcontractor.
The Service Provider shall remain fully liable for all of the acts and omissions
of each Subcontractor and shall indemnify, defend and hold harmless the Company
and its Affiliates for any claims arising out of or in connection with such acts
or omissions, in each case pursuant to Article V of this Agreement and as if the
Service Provider itself were providing the subject Transition

3

--------------------------------------------------------------------------------



Service or portion thereof. Unless the Company otherwise agrees in writing with
a Subcontractor, the Company shall have no liability or responsibility to any
Subcontractor for the payment of the Subcontractor’s fee or for reimbursement to
any Subcontractor of its expenses or to indemnify any Subcontractor in any
manner. For the avoidance of doubt, the Service Provider shall not be obligated
to engage any Subcontractor or incur any other third party costs in connection
with providing Transition Services.
(d)    The Service Provider shall not have any obligation to acquire, upgrade or
enhance any proprietary systems, processes, or assets used in its business. The
Service Provider shall not be required to provide any additional support or
maintenance services for any proprietary systems, processes, or assets to be
acquired, upgraded or enhanced at the request of the Company pursuant to this
Agreement.
2.02    Company’s Obligations. The Company shall, as reasonably necessary or
appropriate to enable and facilitate the provision of the Transition Services by
the Service Provider and its Affiliates and designees, use commercially
reasonable efforts to: (a) provide timely responses to any information
reasonably requested by the Service Provider and its Affiliates and designees;
(b) at reasonable times and upon reasonable advance notice by Service Provider,
provide access to the Company’s facilities, employees, assets and information
and records; and (c) obtain and maintain all hardware and other equipment
(ordinary wear and tear excepted), leases and contracts. Notwithstanding the
foregoing, this Section 2.02 shall only obligate the Company to provide such
information and access to the extent such information and access relates to any
Transition Services. The Service Provider and its Affiliates and designees, when
on the property of the Company or when given access to any equipment, computer,
software, network or files owned or controlled by the Company, will conform to,
and abide by, the reasonable policies and procedures of the Company concerning
health, safety and security which have been made known to the Service Provider
or its applicable Affiliates or designees in advance or which were applicable to
the provision of such Transition Service prior to the Effective Date. The
Service Provider and its Affiliates and designees shall be entitled to rely on
any instructions or other information provided by authorized personnel
designated by the Company, which shall initially be the Initial Transferred
Executives (as defined in the Modification Agreement), and the Service Provider
shall not be in breach of or in default under this Agreement as a result of any
such reliance and shall not have any liability for acting in accordance with
such instructions.
2.03    Other Activities of the Service Provider.
(a)    Nothing herein contained shall, consistent with past practice, (a)
prevent the Service Provider or its Affiliates from engaging in other
activities, including the rendering of advice or services to Other Service
Recipients; (b) limit or restrict the right of any director, manager, officer,
employee, or stockholder of the Service Provider or its Affiliates to engage in
any other business or to render advice or services of any kind to any other
Person; or (c) with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein.
(b)    The Service Provider shall have the right and sole discretion to
establish priorities, as between the Service Provider (and its Affiliates) and
the Other Service

4

--------------------------------------------------------------------------------



Recipients, on the one hand, and the Company on the other hand, as to the
provision of the Transition Services; provided, however, that the Service
Provider shall, and shall cause its Affiliates to, use commercially reasonable
efforts to, maintain sufficient resources to perform the Transition Services in
accordance with this Agreement.
2.04    Warranties. The Service Provider represents, warrants, and covenants to,
and agrees with, the Company that: (a) it has the full and unencumbered right
and authority to enter into this Agreement; (b) nothing in this Agreement
conflicts with or violates any other agreement to which the Service Provider is
bound; and (c) it has and will maintain all approvals, rights, consents,
licenses, leases, permits and authorizations necessary to execute, deliver and
perform its obligations under this Agreement and grant the Company the right to
access and use the Transition Services.
2.05    DISCLAIMER. THIS IS A SERVICE AGREEMENT. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, THERE ARE NO EXPRESS WARRANTIES OR GUARANTIES, AND THERE ARE NO
IMPLIED WARRANTIES OR GUARANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE III.


SERVICE CHARGES AND REIMBURSEMENT OF SPECIFIED EXPENSES.
3.01    Service Charges. In consideration for the Transition Services to be
provided by the Service Provider hereunder, REIT TRS shall pay, and the Company
shall cause REIT TRS to pay, to the Service Provider (i) the sum of $428,571.00
per month during the period beginning on the Effective Date and ending on
September 30, 2014, with the first payment being due on the Effective Date and
the next thirteen (13) payments being due on the first business day of each
successive month, beginning in September 2013; provided that the payment due on
July 1, 2014 shall instead be due on June 30, 2014 (the “Services Charges”) and
(ii) an amount equal to $1,250,000.00 (in addition to any Service Charges that
may be due on the same date) on the Self-Management Closing Date (as defined in
the Modification Agreement).
ARTICLE IV.

TERM AND TERMINATION
4.01    Term; Survival. The term of this Agreement shall commence on the
Effective Date and shall continue until September 30, 2014. This Agreement may
be terminated prior to September 30, 2014 only by mutual written consent of the
parties. In the event the Service Provider fails to perform the Transition
Services in accordance with this Agreement, then Service Provider shall use
commercially reasonable efforts to correct such failure, including by
re-performing or performing such Transition Service. The terms and conditions of
Articles V and VI shall survive any termination or expiration of this Agreement.





5

--------------------------------------------------------------------------------



ARTICLE IV.

INDEMNIFICATION; LIMITATION ON LIABILITY
5.01    Indemnification by the Company. The Company shall indemnify and hold
harmless the Service Provider and its Affiliates, including their respective
officers, directors, managers, partners and employees, from all liability,
claims, damages, taxes or losses and related expenses, including reasonable
attorneys’ fees and costs (collectively, “Losses”), arising in the performance
of their duties hereunder, to the extent such Losses are not fully reimbursed by
insurance, subject to any limitations imposed by the laws of the State of
Maryland and the Charter. Notwithstanding the foregoing, the Service Provider
shall not be entitled to indemnification or be held harmless pursuant to this
Section 5.01 for any activity which the Service Provider shall be required to
indemnify or hold harmless the Company pursuant to Section 5.02. Any
indemnification of the Service Provider may be made only out of the net assets
of the Company and not from stockholders of the Company.
5.02    Indemnification by Service Provider. The Service Provider shall
indemnify and hold harmless the Company and its Affiliates, including their
respective officers, directors, managers, partners and employees, from all
Losses to the extent that such Losses are not fully reimbursed by insurance and
are incurred by reason of the Service Provider’s bad faith, fraud, willful
misconduct, gross negligence or reckless disregard of its duties under this
Agreement.
5.03    Limitation on Liability. Notwithstanding any other provision contained
in this Agreement, the Company and Service Provider agree that neither the
Service Provider nor the Company will be liable to the other party, whether
based on contract, tort (including negligence), warranty or any other legal or
equitable grounds, for any special, indirect, punitive, incidental or
consequential losses, damages or expenses of such party.
ARTICLE VI.

MISCELLANEOUS
6.01    Assignment to an Affiliate. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, transferred,
delegated or otherwise disposed of (whether voluntarily or involuntarily,
directly or indirectly, by operation of law, merger, sale of stock, sale of
assets or otherwise), by the Service Provider without the prior written consent
of the Company. Notwithstanding the foregoing or any other provision of this
Agreement, (a) the Service Provider may, without the prior consent of the
Company, assign, transfer, delegate or otherwise dispose of, this Agreement, or
any of its rights, interests or obligations hereunder to any Affiliate of
Behringer Harvard Holdings, LLC, in whole or in part; provided, however, that
such Affiliate remains an Affiliate of Behringer Harvard Holdings, LLC at all
times following such assignment, transfer, delegation or other disposition and,
if this Agreement is in whole assigned, transferred, delegated or disposed to
such an Affiliate, signs a joinder agreement and is bound hereunder, but no such
assignment, transfer, delegation or other disposition shall relieve the Service
Provider of any of its obligations hereunder, (b) the Service Provider may
assign any rights to receive fees or other payments under this Agreement without
obtaining the approval of the Company, (c) this Section

6

--------------------------------------------------------------------------------



6.01 shall not restrict and shall continue to be binding upon the successor in a
Change of Control of Behringer Harvard Holdings, LLC, and (d) REIT TRS may,
without the prior consent of the Service Provider, assign, transfer or delegate
this Agreement or its rights, interests, obligations or assets acquired
hereunder to any Affiliate of the Company, in whole or in part; provided that
such Affiliate remains an Affiliate of the Company at all times following such
assignment, transfer or delegation and such Affiliate signs a joinder agreement
pursuant to which such Affiliate agrees to be bound by and comply with all of
the terms and conditions of this Agreement; provided, however, that no such
assignment, transfer, delegation or other disposition by REIT TRS shall relieve
REIT TRS of any of its obligations hereunder. Any purported assignment,
transfer, delegation or disposition by the Service Provider or REIT TRS in
violation of this Section 6.01 shall be null and void ab initio.
6.02    Relationship of Service Provider and Company. The Company and the
Service Provider are not partners or joint venturers with each other, and
nothing in this Agreement shall be construed to make them such partners or joint
venturers or impose any liability as such on either of them.
6.03    Treatment Under Texas Margin Tax. For purposes of the Texas margin tax,
the Service Provider’s performance of the services specified in this Agreement
will cause the Service Provider to conduct part of the active trade or business
of the Company, and the compensation specified in Article III includes both the
payment of management fees and the reimbursement of specified costs incurred in
the Service Provider’s conduct of the active trade or business of the Company.
Therefore, the Service Provider and Company intend the Service Provider to be,
and shall treat the Service Provider as, a “management company” within the
meaning of Section 171.0001(11) of the Texas Tax Code. The Company and the
Service Provider will apply Sections 171.1011(m-1) and 171.1013(f)-(g) of the
Texas Tax Code to the Company’s reimbursements paid to the Service Provider
pursuant to this Agreement of specified costs and wages and compensation. The
Service Provider and the Company further recognize and intend that (i) as a
result of the relationship created by this Agreement, reimbursements paid to the
Service Provider pursuant to this Agreement are “flow-through funds” that the
Service Provider is mandated by law or fiduciary duty to distribute, within the
meaning of Section 171.1011(f) of the Texas Tax Code, and (ii) as a result of
the Service Provider’s contractual duties under this Agreement, certain
reimbursements under this Agreement are “flow-through funds” mandated by
contract to be distributed within the meaning of Section 171.1011(g) of the
Texas Tax Code. The terms of this Agreement shall be interpreted in a manner
consistent with the characterization of the Service Provider as a “management
company” as defined in Section 171.0001(11), and with the characterization of
the reimbursements as “flow-through funds” within the meaning of Section
171.1011(f)-(g) of the Texas Tax Code.
6.04    Notices. Any notice, report, approval, waiver, consent or other
communication (each, a “Notice”) required or permitted to be given hereunder
shall be in writing and shall be deemed given or delivered: (i) when delivered
personally; (ii) one business day following deposit with a recognized overnight
courier service that obtains a receipt, provided such receipt is obtained, and
provided further that the deposit occurs prior to the deadline imposed by such
service for overnight delivery; (iii) when transmitted, if sent by electronic
mail, provided a read receipt is

7

--------------------------------------------------------------------------------



delivered to the sender, in each case provided such communication is addressed
to the intended recipient thereof as set forth below:
To the Company:
 
Behringer Harvard Multifamily REIT I, Inc.
 
 
15601 Dallas Parkway
 
 
Suite 600
 
 
Addison, Texas 75001
 
 
Attention: General Counsel
 
 
Attention: Daniel J. Rosenberg
 
 
Email: drosenberg@behringerharvard.com
 
 
 
 
 
 
 
 
Alston & Bird LLP
 
 
One Atlantic Center
With a copy (which shall not
 
1201 West Peachtree Street
constitute notice) to:
 
Suite 4200
 
 
Atlanta, GA 30309-3424
 
 
Attention: Rosemarie A. Thurston
 
 
Email: rosemarie.thurston@alston.com
 
 
 
 
 
 
 
 
DLA Piper LLP (US)
 
 
4141 Parklake Avenue, Suite 300
 
 
Raleigh, North Carolina 27612-2350
 
 
Attention: Robert H. Bergdolt
 
 
Email: robert.bergdolt@dlapiper.com
 
 
 


8

--------------------------------------------------------------------------------



To the Service Provider:
 
Behringer Harvard Multifamily REIT I Services
 
 
Holdings, LLC
 
 
15601 Dallas Parkway
 
 
Suite 600
 
 
Addison, Texas 75001
 
 
Attention: M. Jason Mattox
 
 
                  Stanton P. Eigenbrodt
 
 
Email: jmattox@behringerharvard.com
 
 
             seigenbrodt@behringerharvard.com
 
 
 
 
 
 
With a copy (which shall not
 
Jenner & Block LLP
constitute notice) to:
 
353 North Clark Street
 
 
Chicago, Illinois 60654
 
 
Attention: Donald E. Batterson
 
 
                  Jeffrey R. Shuman
 
 
Email: dbatterson@jenner.com
 
 
             jshuman@jenner.com

Either party shall, as soon as reasonably practicable, give Notice in writing to
the other party of a change in its address for the purposes of this Section
6.04. The failure of any Party to give notice shall not relieve any other Party
of its obligations under this Agreement except to the extent that such Party is
actually prejudiced by such failure to give notice.


6.05    Modification. This Agreement shall not be changed, modified, or amended,
in whole or in part, except by an instrument in writing signed by both parties
hereto, or their respective permitted successors or permitted assignees.
6.06    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
6.07    Choice of Law; Venue. The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of Texas, and
venue for any action brought with respect to any claims arising out of this
Agreement shall be brought exclusively in Dallas County, Texas.
6.08    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.

9

--------------------------------------------------------------------------------



6.09    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
6.10    Interpretation. The words “include” and “including,” and variations
thereof, and the words “such as”, shall not be deemed to be terms of limitation,
but rather shall be deemed to be followed by the words “without limitation.” The
terms “hereof,” “hereunder,” “herein” and words of similar import shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Each party hereto has participated in the drafting of this Agreement, which each
party acknowledges is the result of extensive negotiations between the parties,
and consequently this Agreement shall be interpreted without reference to any
rule or precept of law to the effect that any ambiguity in a document be
construed against the drafter.
6.11    Gender; Number. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
6.12    Headings. The titles and headings of sections and subsections contained
in this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.
6.13    Execution in Counterparts. This Agreement may be executed with
counterpart signature pages or in multiple counterparts, each of which shall be
deemed to be an original as against any party whose signature appears thereon,
and all of which shall together constitute one and the same instrument. This
Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.
6.14    Facsimile Signatures. A facsimile or other electronic signature on the
signature pages hereto shall for all purposes be deemed an original and shall
bind the signor as if such facsimile or other electronic signature were an
original.
6.15    No Presumption Against Drafter. Each of the parties has jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or a question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by each of the parties, and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.




[Signature Page Follows]

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation




By:
_/s/ Mark T. Alfieri_____________________
Name: Mark T. Alfieri
Title: Chief Operating Officer





BEHRINGER HARVARD MULTIFAMILY REIT I SERVICES HOLDINGS, LLC




By:
_/s/ M. Jason Mattox________________
Name: M. Jason Mattox
Title:    Executive Vice President





REIT TRS HOLDING, LLC, a Delaware limited liability company




By:
_/s/ Mark T. Alfieri____________________
Name: Mark T. Alfieri
Title: Chief Operating Officer

































[Signature Page to the Transition Services Agreement]




--------------------------------------------------------------------------------




Schedule A




HUMAN RESOURCES IMPLEMENTATION SERVICES
The following implementation services will be provided as reasonably directed by
the Company in order to assist the Company’s on-boarded HR department employees
(including those designated as Specified Employees in the Modification
Agreement) through the one month anniversary of the Self-Management Closing
Date:
•
Employee Onboarding Activities

•
Policy/Document Development

•
Benefits Implementation

•
Systems Revision/Implementation (HRIS)

Refer to Exhibit A for additional details with respect to Human Resources
Implementation Services to be provided under this Agreement.
INFORMATION TECHNOLOGY INFRASTRUCTURE
The Service Provider will cooperate with and assist the Company with the wind
down of the provision of IT services, including the transfer of data to the
Company, by the Service Provider and its Affiliates (and oversee the termination
thereof) prior to the Self Management Closing Date. Service Provider will make
its IT employees available to the Company in connection therewith as reasonably
requested by the Company.







A-1
 

--------------------------------------------------------------------------------




EXHIBIT A – HUMAN RESOURCES IMPLEMENTATION SERVICES


Employee Onboarding
Policy/Document Development & Branding
Benefits Implementation
Systems (HRIS) –
EzLabor, HRB, Payex
Other
Term from HPT and file closure process (draft and distribute notice/term letters
to all employees and prepare internal term paperwork)
Company Policies (drafting/rebranding)
Broker discussions and evaluation of benefits
ADP – (Company set up, Data Transfer/upload, state tax registration) (1. Create
all business unit, department, location, class within HRB & PayEx. 2. Add all
custom fields that will appear in HRB and set-up auto flow into PayEx when
necessary. 3. Define all Time Off policies and create them within the portal and
set-up flow into EZLabor Manager system. 4. Detailed benefit/billing and create
all plans within the portal (including all side bar content and related forms)
5. Enter all job titles and associated pay structure in HRB & PayEx. 6. Create
e-Access profiles for all life events within HRB. 7. Customize manager and
employee access within HRB. 8. Customize the Portal home page. 9. Enter
employees and establish manager relationships in HRB & PayEx.
AAP development
Offer letters/JD’s (JD’s will need to be reviewed and approved by the Company).
Drug Free Workplace
Training and enrollment
Build Connection files with benefit providers
Applicant Tracking System (Balancetrak)
Background checks (coordination of distribution, submission, data review)
Anti-Harassment
Certificate of Prior Insurance
Test all systems for data audit
Recruiting sites (Monster, etc.)
Benefits Enrollment
Code of Business Conduct
Medical/Dental/Vision
Applicant Tracking (see Other)
Sharepoint
New personnel files and benefit files (file space)
Confidentiality Policy
Basic and Voluntary Life
Weekly calls with ADP implementation team
Banking set-up (Payroll)


 

--------------------------------------------------------------------------------



Employee Onboarding
Policy/Document Development & Branding
Benefits Implementation
Systems (HRIS) –
EzLabor, HRB, Payex
Other
OFAC, Credit Check, e-verify (if necessary)
Handbook
401(k)/Profit Sharing (Loans, Distributions)
Research state requirements (payroll, overtime, etc.)
Labor Law/Workers’ Comp postings
 
Education Assistance/Professional Development
STD/LTD
Set up custom management Reports
Termination documents from advisor
 
Employee Referral Bonus
Long Term Care
Timesheet implementation – set up payroll and holiday schedule
 
 
 
Cafeteria Plan and Flex Plans (address unused FSA matter)
 
 
 
 
Section 529 College Savings Plan
 
 
 
 
Financial Planning
 
 
 
 
COBRA Administration (Conexis)
 
 
 
 
Workers’ Compensation
 
 
 
 
State disability (if applicable)
 
 
 
 
Unemployment
 
 
 
 
AAP – engagement of administrator and program implementation
 
 












B- 2